Citation Nr: 1505630	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-34 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to accrued benefits, to include unreimbursed medical expenses for the year of 2008.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1943 to March 1945 and died in June 1982.  His surviving spouse was awarded nonservice-connected death pension benefits in August 1982.  The surviving spouse died in November 2008 and the appellant is her surviving child.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota which, in pertinent part, denied the appellant's claim for accrued benefits.  Jurisdiction over the claims file is currently held by the RO in Waco, Texas.  


FINDINGS OF FACT

1.  The Veteran's surviving spouse died in November 2008 and at that time, she did not have a claim for exclusion of unreimbursed medical expenses or any other claim pending. 

2.  The appellant did not file a claim for exclusion of unreimbursed medical expenses on an accrued basis or submit evidence of such expenses until after her mother's death.


CONCLUSION OF LAW

The criteria to establish accrued benefits under 38 U.S.C.A. § 5121 have not been met.  38 U.S.C.A. §§ 5101, 5121 (West 2014); 38 C.F.R. §§ 3.160, 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Accrued benefits are "periodic monetary benefits...authorized under law administered by [VA] to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid..." 38 C.F.R. § 3.1000(a).  An "[a]pplication for accrued benefits must be filed within 1 year after the date of death."  38 C.F.R. § 3.1000(c). 

For a surviving spouse or child to be entitled to accrued benefits, there must have been a claim pending at the time of the Veteran's or other claimant's death or else he/she was entitled to such benefits under an existing rating for decision.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  38 C.F.R. § 3.160(c) defines a "pending claim" as an application that has not been fully adjudicated.  In a claim for accrued benefits, the Board is prohibited from considering medical evidence received after the date of death.  There is an exception for outstanding service treatment records or VA records, as they are considered to be in the constructive possession of VA at the time of death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d)(4); see Hayes v. Brown, 4 Vet. App. 353 (1993).

In this case, the Veteran died in June 1982 and his surviving spouse, the appellant's mother, was awarded nonservice-connected death pension benefits in August 1982.  The appellant's mother died in November 2008, and in October 2009 the appellant filed a claim for entitlement to accrued benefits based on the recomputation of her mother's income to account for unreimbursed medical expenses.  

As noted above, the appellant's mother was in receipt of nonservice-connected death pension at the time of her death.  Basic entitlement to nonservice-connected death pension for a surviving spouse exists if (1) the Veteran had qualifying service, or was receiving or entitled to receive compensation or retired pay for a service-connected disability based on wartime service at time of death; and (2) the claimant meets the net worth requirements of § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1521, 1541, 1543; 38 C.F.R. § 3.3(b)(4).  Unreimbursed medical expenses in excess of five percent of the MAPR may be excluded from an individual's income for the same 12-month annualization period.  38 C.F.R. § 3.272(g).  If a VA pension recipient submits an Improved Pension Eligibility Verification Report (EVR) or report of medical expenses each year within an annual reporting period established by VA, certain unreimbursed medical expenses may be excluded from the annual income reported by the recipient and used by VA to adjust the amount of pension warranted.  Consequently, an individual's submission of an EVR or report of medical expenses may result in a retroactive upward adjustment of pension for the prior year.  

The appellant seeks payment of additional VA nonservice-connected pension benefits for accrued benefits purposes based on unreimbursed medical expenses incurred by her mother in 2008.  She does not dispute that evidence pertaining to the unreimbursed medical expenses was first submitted after her mother's death.  Rather, she contends that the policies governing accrued benefits are unfair and unreasonable as a claimant would not know to file a claim prior to their death. 

The appellant's mother died in November 2008 and the appellant filed her claim for accrued benefits in October 2009.  The claim was accompanied by a list of her mother's unreimbursed medical expenses for 2008.  The appellant's mother was entitled to have her pension benefits adjusted for unreimbursed medical expenses incurred in 2008, but the question for consideration here is whether the appellant is entitled to exclusion of such unreimbursed medical expenses on an "accrued" basis. 

In October 2002 (and effective from November 27, 2002), VA promulgated a regulation specifically limiting the evidence that could be deemed in the file at the date of death.  See Evidence for Accrued Benefits, 67 Fed. Reg. 65,707 (Oct. 28, 2002).  Under that regulation, and as is pertinent to the present appeal, "evidence in the file at date of death" is now defined as "evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death..." 38 C.F.R. § 3.1000(d)(4).  Additionally, in an August 2006 memorandum, the VA General Counsel explained that an award of accrued benefits could not be based on logical inferences or estimation from information in the file at the time of the beneficiary's death. 

The Board has reviewed the evidence of record, in light of the applicable laws and regulations, and finds that there is no indication that the appellant's mother had a claim for exclusion of unreimbursed medical expenses or any other claim pending at the time of her death.  Review of the record shows that in June 2008 VA initiated a special review of the appellant's mother's claimed medical expenses; she was contacted by VA and asked to submit information documenting her medical expenses.  In August 2008, the appellant (acting on behalf of her mother) submitted various evidence to VA, including details of her mother's insurance and duplicate medical expense reports.  On August 11, 2008, VA amended the death pension award based on the new information submitted by the appellant and the medical expense report received in June 2008 that prompted the special investigation.  The record contains no further communication or documentation from the appellant or her mother indicating that a claim was filed after the August 11, 2008 death benefit award adjustment.  

There is also no indication that the particular unreimbursed medical expenses here at issue were in VA's possession on or before the date of the appellant's mother's death.   The August 2008 adjustment of death benefits pertained to the 2007 calendar year and no information was received regarding medical expenses in 2008 until the appellant submitted her claim for accrued benefits in October 2009.  The appellant has also specifically noted that her mother did not submit a claim for unreimbursed medical expenses prior to her death.  The Board is sympathetic to the appellant's situation, but notes that she is essentially seeking for an equitable resolution of her appeal.  Neither the Board nor the United States Court of Appeals for Veterans Claims (Court) can provide equitable relief.  See Moffitt v. Brown, 10 Vet. App. 214, (1997).  As there is no evidence of record that the appellant's mother had a claim for exclusion of unreimbursed medical expenses or any other claim pending at the time of her death, there is no basis for an accrued benefits claim.  As such, the claim for accrued benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426(1994). 

Duties to Notify and Assist

VA has certain duties to notify and assist a claimant in the development and substantiation of a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The resolution of the appellant's appeal for accrued benefits turns on the law as applied to the undisputed facts in this claim regarding the date of her mother's death and lack of a claim pending prior to that date.  As this case turns on a matter of law, further assistance, such as the further procurement of records, would not assist the appellant with the claim.  Consequently, no further notice or development is warranted.  See Mason v. Principi, 16 Vet. App. 129 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


ORDER

Entitlement to accrued benefits, to include unreimbursed medical expenses for the year of 2008, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


